Citation Nr: 1814829	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an obstructive sleep apnea disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in in New York, New York.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned.  The transcript of this hearing is associated with the Veteran's electronic claims file.

In October 2015, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C. 
§ 5103 (2012); 38 C.F.R. § 3.159(b)(1) (2017).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C. § 5103A  (2012); 38 C.F.R. § 3.159(c) (2017).

The Board previously remanded the Veteran's sleep apnea claim in October 2015, in part, for the AOJ to obtain outstanding private treatment records from Dr. A.S.  Pursuant to the Board remand, the AOJ received an updated authorization form from the Veteran in order to obtain outstanding records from Dr. A.S.  Thereafter, the AOJ contacted Dr. A.S., and in a response dated April 2016, Dr. A.S. provided records from Capital Region Otolaryngology.  In providing these records, Dr. A.S. noted that additional treatment records were available from St. Peter's Sleep Center where the Veteran was also treated by Dr. A.S.  Pertinently, no attempt has been made to obtain outstanding treatment records from St. Peter's Sleep Center and indeed, no records from this facility are of record.  As such, the Board finds that remand is warranted in order for the AOJ to obtain records from St. Peter's Sleep Center and associate these records with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide authorization to obtain 
any outstanding, relevant private treatment records, to include records from St. Peter's Sleep Center.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such. 

2. The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3. After taking any further development deemed appropriate, readjudicate the issue on appeal.  If a benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




